        Case 3:20-cv-00917-HZ       Document 122   Filed 07/13/20   Page 1 of 6




Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info
Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info
Franz H. Bruggemeier, OSB No. 163533
Email: fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC
1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770

Attorneys for Plaintiffs
          Case 3:20-cv-00917-HZ        Document 122        Filed 07/13/20     Page 2 of 6




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.,         )
                                      )             Case No. 3:20-cv-00917-HZ
        Plaintiffs                    )
                                      )             SUPPLEMENTAL MEMORANDUM IN
        v.                            )             SUPPORT OF PLAINTIFFS’ MOTION
                                      )             FOR FINDING OF CONTEMPT AND
CITY OF PORTLAND, a municipal         )             FOR SANCTIONS AGAINST
corporation, and MULTNOMAH COUNTY, )                DEFENDANT CITY OF PORTLAND
a political subdivision of the State, )
                                      )
        Defendants.                   )             Oral Argument Requested
                                      )
                                      )

         Plaintiffs file this supplemental memorandum and declarations of Haley Loring Dallas

(“Dallas Decl.”); Gillian Herrera (“Herrera 2 Decl.”); Colin Herring (“Herring Decl.”); Eric

Greatwood (“Greatwood Decl.”); and Dylan Van Weelden (“VanWeelden Decl.”), and Katarina

Haas (“Haas Decl.”) in support of their Motion for Finding of Contempt and For Sanctions

Against Defendant City of Portlland.

                                 I.     SUPPLEMENTAL FACTS

   A. Thursday, June 25, 2020

         On Thursday, June 25, 2020, at around 9:00pm, a group of demonstrators marched from

Fernhill Park and arrived at the Portland Police Bureau’s North Precinct (“North Precinct” or

“the precinct”). Herrera Decl., Dkt. 58 at ¶ 2. The protesters chose to gather near the precinct to

directly express their grievances about police brutality toward Black people and to be heard by

police officers patrolling historically Black and African American neighborhoods. Herrera Decl.

Page 2          SUPPLEMENTAL MEMORANDUM ISO PLAINTIFFS’ MOTION FOR
                FINDING OF CONTEMPT AND FOR SANCTIONS AGAINST DEFENDANT
                CITY OF PORTLAND
          Case 3:20-cv-00917-HZ         Document 122        Filed 07/13/20     Page 3 of 6




at ¶ 2. Declarant Haley Dallas was at this protest, and marched with the group from Fernhill Park

to the North Precinct. Dallas Decl. ¶ 2. After the crowd had gathered outside the precinct,

officers started firing munitions down from the roof onto the crowd, and declared that the protest

was an unlawful assembly. Id. Officers rushed into the crowd, started pushing people, grabbing

people, throwing people on the ground, and beating people with batons, and arrested people. Id.

at ¶ 3. The vast majority of people were subject to force without being arrested, and the majority

of people beaten by police were not arrested. Id.

         Officers shot many people with munitions, firing directly at people into thick crowds

from about a few feet away, including people whose backs were turned to them and were

walking away. Id. at ¶ 4. Police pushed a woman down; when another protester tried to help her

up, an officer aimed at the helper from about 2-3 feet away and shot them with a large round just

below the knee. Id. at ¶ 5. As the helper and Declarant Dallas were leaving to get to safety,

walking away from the officers with their hands up in the air, police shot Dallas in the rear end,

causing pain and a large welt and eventual bruise, as well as trauma, fear, and distress. Id. ¶ 6.

   B. June 30, 2020

         In addition to the description of events in Plaintiffs’ Reply in Support of their Motion for

a Preliminary Injunction, Dkt #116, incorporated herein, Plainitiffs offer the following facts.

Declarant Dallas saw police officers surrounding the PPA building in full riot gear. Dallas Decl.

at ¶ 8. Almost immediately after the crowd got to the PPA building, the police announced that

this was an unlawful assembly, and bull-rushed protestors before indiscriminately shooting

munitions into the crowd from a line of officers 20-30 feet away from the retreating crowd of



Page 3          SUPPLEMENTAL MEMORANDUM ISO PLAINTIFFS’ MOTION FOR
                FINDING OF CONTEMPT AND FOR SANCTIONS AGAINST DEFENDANT
                CITY OF PORTLAND
          Case 3:20-cv-00917-HZ         Document 122       Filed 07/13/20      Page 4 of 6




protesters. Id. at ¶ 9, 10; Herring Decl. ¶ 8; Haas Decl. ¶ 7, 13. Officers fired munitions into

some dumpsters that protestors had dragged into the street, igniting a fire inside. Haas Decl. ¶ 11.

         One protester walked a few feet toward them and the officers started firing off into the

crowd; Declarant Dallas was closest to the police line, and though she did not get hit, she was

closest to the officers and saw them shooting into the crowd behind her. Dallas Decl. at ¶ 9.

Police shot Declarant Haas in the thigh and shin with rubber bullets. Haas Decl. ¶ 13.

         Witnesses saw police bull-rush protestors, run after people, tackle and beat them, and use

impact munitions against them. Id. at ¶ 11; Herring Decl. ¶ 4, 5; VanWeelden Decl. at ¶ 3.

Declarant Dallas saw a woman, who, within seconds of being dragged down on the ground by

officers had 4-5 officers tackle her. Dallas Decl. at ¶ 12. The officers did not give people with

limited physical abilities time to get away, and officers were targeting people who couldn’t get

away fast enough. Id. ¶13. This targeting of individual protesters who had fallen behind was

particularly scary to see: officers pushed people onto the ground, hit them with batons, and then

they allowed people to get up only to push them to the ground again. Id. It felt like they were

punishing people for being there with no intent to even arrest them. Id.

         Eventually, officers started firing CS gas into the crowd even though the protesters had

not done anything to escalate the police. Id. at ¶ 14; Greatwood Decl. at ¶ 9; Haas Decl. ¶ 13-15;

VanWeelden Decl. at ¶ 7, 13. The air was thick with tear gas. Id. at ¶ 5, 7, 8. The officers

charged the crowd, forcing people to run through the gas. Haas Decl. ¶ 15. Many people present

were choking, coughing, and vomiting, and in great distress. Dallas Decl. ¶ 15; Haas Decl. ¶ 19;

VanWeelden Decl. ¶ 10. Officers fired gas canisters or other munitions into grass along the fence

near De la Salle school, starting a fire. VanWeelden Decl. ¶ 9.

Page 4          SUPPLEMENTAL MEMORANDUM ISO PLAINTIFFS’ MOTION FOR
                FINDING OF CONTEMPT AND FOR SANCTIONS AGAINST DEFENDANT
                CITY OF PORTLAND
          Case 3:20-cv-00917-HZ        Document 122        Filed 07/13/20     Page 5 of 6




         Officers seemed to target journalists and people documenting the demonstrations. Id. at ¶

4. For example, officers recognized and identified Eric Greatwood, who has been livestreaming

many protests, by name, threatening to shove him if he did not get back. Greatwood Decl. at ¶ 4,

7. Police fired impact munitions at Greatwood’s groin, hitting him and injuring him, possibly

permanently, and to the point he could no longer document the protest. Greatwood Decl. at ¶ 9-

11. Greatwood believes police interntionally targeted him. Id. at 18. Later that night police

arrested Leslie McClain, a journalist, who police seemed to target for the act of filming them,

while she was crossing the street at a crosswalk. Dallas Decl. at ¶ 16. Officers took her press pass

and cuffed her even though she was coughing and vomiting, visibly hurt, and in extreme distress.

Id. at ¶ 16. Police did not give people who were in clear distress medical attention. Id. ¶ 16, 17.

         Throughout the evening on both June 25 and June 30, PPB officers and other officers

there did not have their names and badges displayed. Dallas Decl. at ¶ 18. Moreover, during the

events of June 30, officers used the LRAD close to the protesters. Herring Decl. at ¶ 10. Herring

states that the LRAD “hurt a lot” and “felt like an instant headache between my ears.” Id.

Decalarant VanWeelden felt like the eardrum he had just had surgically replaced was going to

rupture. VanWeelden Decl. at ¶ 7.

         While protestors and observers believe in the importance of protests, they fear being

injured again, and for their safety due to police violence. Dallas Decl. at ¶ 19; Greatwood Decl.

¶19; Herring Decl. at ¶ 11.

   II.      SUPPLEMENTAL ARGUMENT

         The evidence above and incorporated from Plaintiffs’ Reply In Support of their Motion

for Preliminary Injunction supports a finding that City Defendants have violated the Temporary

Page 5          SUPPLEMENTAL MEMORANDUM ISO PLAINTIFFS’ MOTION FOR
                FINDING OF CONTEMPT AND FOR SANCTIONS AGAINST DEFENDANT
                CITY OF PORTLAND
         Case 3:20-cv-00917-HZ        Document 122        Filed 07/13/20     Page 6 of 6




Restraining Orders in this case. Plaintiffs’ hereby incorporate their argument in their Motion for

a Finding of Contempt and For Sanctions, at Dkt. 55, in support of a contempt finding.



DATED this 13th day of July, 2020


                                             s/Jesse Merrithew

                                             Jesse Merrithew, OSB No. 074564
                                             Viktoria Safarian, OSB No. 175487
                                             Levi Merrithew Horst PC

                                             J. Ashlee Albies, OSB No. 051846
                                             Whitney B. Stark, OSB No. 090350
                                             Maya Rinta, OSB No. 195058
                                             Albies & Stark LLC

                                             Juan C. Chavez, OSB No. 36428
                                             Brittney Plesser, OSB No. 154030
                                             Alex Meggitt, OSB No. 174131
                                             Franz H. Bruggemeier, OSB No. 163533
                                             Oregon Justice Resource Center

                                             Attorneys for Plaintiffs




Page 6         SUPPLEMENTAL MEMORANDUM ISO PLAINTIFFS’ MOTION FOR
               FINDING OF CONTEMPT AND FOR SANCTIONS AGAINST DEFENDANT
               CITY OF PORTLAND
